Nunez, J.
(dissenting). On June 28,1971, Anthony Ruggiero, James Walls and Gilberto Miguel Junco were arrested and subsequently indicted for the crimes, inter alia, of possessing and selling dangerous drugs in the first degree. Ruggiero and Walls are citizens of the United States^ Junco is a citizen of Cuba. Ruggiero was the leader and kingpin of the trio. He conducted the negotiations with the undercover police officers and he was the spokesman who set the terms of the sale while the other two stood by and played a secondary role at all times. Ruggiero and Walls had prior felony convictions. Junco had no previous conflict with the law whatever. The court, on sentence, stated that Junco’s steady working record had been verified by the probation department, as was the fact that he was the main support of his wife and three children.
Ruggiero, the main culprit, was permitted to plead guilty to the criminal sale of a dangerous drug in the second degree, a Class B felony. This plea was also to cover a companion indictment accusing Ruggiero and Junco of attempted murder. The People alleged that while Junco and Ruggiero were fleeing from the police, Ruggiero fired a shotgun blast at the pursuing *270police officers. Walls and Junco stood trial; they were convicted of the crimes of criminally selling and possessing dangerous drugs in the first degree and associated lesser crimes.
Given the foregoing facts, and applying common sense justice as we should, one would think that Junco Would be treated as a first offender and given a lighter sentence than his two codefendants. Of, at least that he, having gone to trial with Walls, would fare at least as -well as Walls. But, for reasons not apparent from the record, Junco, the Cuban, received the stiff est sentence of the three! Ruggiero, the acknowledged leader in this most heinous and substantial illicit drug trafficking operation, the previously convicted felon, received an inexplicably lenient sentence. Apparently the court felt that instead of being imprisoned, Ruggiero should be freed on parole at “ the earliest feasible time.” ' The Judge said so at-the taking -of his plea: “if the pre-sentence report submitted to me indicates that your vision [Ruggiero’s] is impaired to such an extent that you aré legally blind that I would on the record at the time of sentence, in not imposing a minimum term, state for the benefit of the Parole Board that I would believe that the Parole Board should at the earliest feasible time release you on parole since obviously my purpose in imposing a sentence of one to 15 years is to assure long time supervision and not long time incarceration.” His plea also covered the indictment for attempted murder.
Walls, convicted of the identical crimes as Junco, received a minimum of 15 years and -a maximum of life. Junco was sentenced to á minimum -of 20 years to a maximum of life imprisonment. And he still has the attempted murder indictment hanging over his head.
This is not a case where different Judges in different, or in the same, jurisdiction impose disparate sentences for the same crimes. These three defendants were codefendants convicted under the same indictment for the one transaction — the sale and possession of dangerous drugs. The great disparity of sentence is not to me difficult to understand; it is impossible. There is no rational basis for imposing the stiff est sentence on Junco, the first offender. Traditionally, our courts have treated first offenders- more leniently than those with previous felony convictions. I do not say that Junco, the first offender, should be treated as gently and leniently as Ruggiero, the previously convicted felon, but I do strongly feel that simple justice cries out as a bare minimum that Junco’s sentence be no greater than Walls’.
*271McGivern, P. J., Steuer and Tilzer, JJ., concur in Per Curiam opinion; Nunez, J., dissents in an opinion in which Murphy, J., concurs.
Judgment, Supreme Court, New York County, rendered on July 12,1972, affirmed.